—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the appeal is from (1) an order of the Supreme Court, Kings County (Spodek, J.), dated December 2, 1996, which granted the application, and (2) a so-ordered stipulation dated January 8, 1997.
Ordered that the appeal from the so-ordered stipulation is dismissed, as no appeal lies therefrom (see, CPLR 5701); and it is further,
Ordered that the order dated December 2, 1996, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
By order to show cause dated September 25, 1996, the petitioner, an infant, commenced this proceeding for leave to serve a late notice of claim. The petitioner alleges that he suffered severe and permanent injuries arising from negligent medical care by the appellants during his birth in May 1991.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in applying the infancy toll of CPLR 208 and in granting the petitioner leave to serve a late notice of claim (see, Matter of Brown v New York City Hous. Auth., 194 AD2d 667; Matter of Tomlinson v New York City Health & Hosps. Corp., 190 AD2d 806; Matter of Kurz v New York City Health & Hosps. Corp., 174 AD2d 671).
Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.